DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.        The information disclosure statement (IDS) submitted on 01/22/21 was filed after the mailing date of the Non-Final Office action on 09/15/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.         Applicant's amendment filed on 01/22/21 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 01/22/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
5.        Claims 26, 28, 32, 34-37, 40-44, 46-50 are allowable. The restriction requirement to the claims 29-31, 33, 38-39, 45 directed to a non-elected invention/species as set forth in the Office action mailed on 09/15/20, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 29-31, 33, 38-39, 45 are directed to a non-elected invention/species, are rejoined because claims 29-31, 33, 38-39, 45 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.        Claims 26, 28-50 are allowed.

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Al-Muntasheri (US 2016/0168449) and McLaughlin (US4366071).
            Claim 26 is directed to a system for mitigating condensate banking in the vicinity of a wellbore for a gas condensate reservoir, the system comprising: a first container or source of a polymer solution that comprises a charged polymer with a first net charge;
a second container or source of a particle suspension that comprises charged particles with a second net charge, wherein the first and second net charges are opposed; and

         Al-Muntasheri discloses a fracturing fluid system comprising a source of a polymers solution such as partially hydrolyzed polyacrylamide (para[0027],  [0028], [0035]). As evidenced from https://en.wikipedia.org/wiki/ Polyacrylamide page 1 downloaded on 9/9/2020 and https://www.bluwatchina.com /phpa-polyacrylamide.html page 1 downloaded on 9/9/2020, partially hydrolyzed polyacrylamide is anionic. Al-Muntasheri further discloses the fracturing fluid system comprising a source of a particle suspension such as nano-crosslinker comprising silica nanoparticle embedded or coated with the polymer such as polyamines or  polyethylenimine, which is cationic (para [0022], [0024], [0027], [0028], [0037], [0038]). Al-Muntasheri further discloses the silica based proppant particles in the aqueous base fracturing fluid (para [0008], [0026], since silica is anionic read on negative charge). Al-Muntasheri further discloses methods and compositions capable of stimulating hydrocarbon production in subterranean formations and the fracturing fluid system for increasing hydrocarbon production in a subterranean reservoir formation (para [0031], [0032]). Al-Muntasheri further discloses the compositions and methods described advantageously and unexpectedly mitigate formation damage that can be caused, for example, by a traditional fracturing gel, water blockage, and/or condensate banking (para [0030]). Al-Muntasheri does not disclose the charged polymer is positively charged in the polymer solution. 
.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768